Citation Nr: 0505382	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  98-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus prior to March 28, 1994.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension prior to February 29, 2000.

3.  Entitlement to a rating in excess of 40 percent for 
hypertension prior to November 20, 2002.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for chronic fatigue 
syndrome.  

6.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from March 28, 1994.  

7.  Entitlement to a rating in excess of 60 percent for 
hypertension from November 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran perfected his appeal only to the issues listed on 
the front page of this decision.  The veteran testified at a 
personal hearing before the undersigned in November 2004 at a 
Travel Board hearing.  

In a statement received in March 1998, the veteran claimed an 
increased rating for his service connected hiatal hernia.  In 
a November 2002 statement, the veteran made claims for 
service connection for a joint condition (carpal tunnel 
syndrome), bilateral knee condition, bilateral foot 
condition, an unknown neurologic disability, an unknown 
internal condition, photophobia, a back condition, benign 
tumors, and a bilateral hip condition.  Additionally, there 
were claims raised in a November 1999 statement.  The 
aforementioned issues are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for PTSD; 
entitlement to service connection for chronic fatigue 
syndrome; entitlement to a rating in excess of 20 percent for 
diabetes mellitus from March 28, 1994; and entitlement to a 
rating in excess of 60 percent for hypertension from November 
20, 2002, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of September 23, 1993 to December 23, 
1993, the veteran's diabetes mellitus required diet 
restriction only; it did not require insulin or oral 
hypoglycemic agent dosage and there was no impairment of 
health or vigor or limitation of activity.

2.  Effective from January 1, 1994 to March 27, 1994, the 
veteran's diabetes mellitus required diet restriction and 
oral hypoglycemic agent dosage, but did not require insulin 
and careful regulation of activities.  

3.  For the period of March 16, 1993 to January 11, 1998, the 
veteran's blood pressure readings did not reflect diastolic 
pressure of predominantly 110 or more.

4.  From January 12, 1998 to February 28, 2000, the veteran's 
blood pressure readings were predominantly 120 or more, but 
were not predominantly 130 or more.  

5.  From February 29, 2000 to November 19, 2002, the 
veteran's blood pressure readings were not predominantly 130 
or more.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus, for the period of September 23, 1993 to 
December 23, 1993, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§4.7, 4.119, Diagnostic Code 
7913 (1995).

2.  The criteria for a 20 rating for diabetes mellitus from 
January 1, 1994, to March 27, 1994, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§4.7, 4.119, 
Diagnostic Code 7913 (1995).

3.  The criteria for a rating in excess of 10 percent for 
hypertension, for the period of March 16, 1993 to January 11, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(1997).

4.  The criteria for a 40 rating for hypertension, for the 
period of January 12, 1998 to February 28, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2004).  

5.  The criteria for a rating in excess of 40 rating for 
hypertension, for the period of February 29, 2000 to November 
19, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2003 letter from the RO to the veteran.  He was 
informed of VA's duty to notify and to assist him.  The 
claimant was specifically advised of the type of evidence 
which would establish the claims and the claimant was 
afforded additional time to submit such evidence.  In sum, 
the May 2003 letter, informed the claimant of what VA was 
doing to develop the claims, of what he could do to help 
support his the claims and notice of how the claims were 
still deficient.  The veteran was also provided notice that 
he should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
However, it indicated that the appellant had the right to 
VCAA content-complying notice and proper subsequent VA 
process.  The June 2003 supplemental statements of the case 
constituted subsequent process.  

Thus, in sum, the claimant was specifically advised of the 
type of evidence that would establish the claims.  He also 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the 
claims and notice of how the claims were still deficient.  
Additionally, he was given an opportunity to submit 
additional evidence.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been afforded VA examinations 
and his VA medical records have been obtained.  In addition, 
his Social Security Administration records have been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Ratings for Diabetes Mellitus and Hypertension

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted. In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, the RO assigned staged 
ratings for both diabetes mellitus and hypertension.  For the 
reasons set forth in the remand portion of this decision, the 
Board cannot at this time address the last period of each of 
those staged ratings, respectively.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.


Entitlement to a Rating in Excess of 10 percent for
Diabetes Mellitus prior to March 28, 1994

In an August 1995 rating decision, service connection for 
diabetes mellitus was granted and a 10 percent rating was 
assigned effective September 23, 1993.  A January 1997 rating 
decision did not increase the disability rating for diabetes 
mellitus.  In a March 1998 rating decision, the RO determined 
that there was clear and unmistakable error in the January 
1997 ratting decision and that a 20 percent rating was 
warranted effective July 1995.  In a January 1999 rating 
decision, the RO determined that there was clear and 
unmistakable error in the prior rating decision in that the 
effective date for the 20 percent disability rating should be 
March 28, 1994.

The issue currently being addressed by the Board is 
entitlement to a rating in excess of 10 percent for diabetes 
mellitus prior to March 28, 1994.  The rating schedule 
criteria for diabetes changed during the pendency of the 
appeal.  However, the new version of the regulation may only 
be applied as of the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  The old criteria, in effect prior 
to June 6, 1996, pertains to the issue before the Board.  

Under the old version of Diagnostic Code 7913, a 10 percent 
evaluation is warranted for mild diabetes mellitus that is 
controlled by a restricted diet, without insulin, where there 
is no impairment of health or vigor or limitation of 
activity.  A 20 percent evaluation requires moderate diabetes 
mellitus that is controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) 
diet, where there is no impairment of health or vigor or 
limitation of activity.  A 40 percent evaluation is warranted 
for moderately severe diabetes mellitus, requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational or 
recreational activities.  A 60 percent evaluation is 
warranted for severe diabetes mellitus, with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritis and, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating is 
warranted where diabetes mellitus is pronounced and 
uncontrolled, as manifested by repeated episodes of 
ketoacidosis or hypoglycemic reactions, with restricted diet 
and regulation of activities and progressive loss of weight 
and strength, or severe complications. A note to this 
diagnostic code provides that definitely established 
complications such as amputations, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment, or definitely established arteriosclerotic 
focalizations will be separately rated under the applicable 
diagnostic codes.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).

In this case, the evidence shows that on September 23, 1993, 
the veteran was seen by VA and was diagnosed as having new 
onset of diabetes mellitus.  He was provided the appropriate 
diet guidelines for that disease.  

In June 1994, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had been on 
Glyburide for the past 6 months, since January 1994, for 
treatment of his diabetes mellitus.  Laboratory testing 
revealed blood sugar of 444 mg/dl; chloride was 99.  
Urinalysis showed glucose of more than 1,000.  The diagnosis 
was uncontrolled diabetes mellitus, probably Type II.  

Also, in support of his claim, records from the Social 
Security Administration were received.  They included 
duplicate VA medical records, as already cited.  

The veteran testified at a personal hearing before the 
undersigned in November 2004 at a Travel Board hearing.  At 
that time, he reported that he was diagnosed with diabetes 
mellitus in and around March 1993 and was prescribed 
medication.  He indicated that he was seen at a county clinic 
and that he would get copies of these records.  He did not 
provide the physician's name or the name of the clinic.  He 
also indicated that a VA doctor told him to limit his 
activities in 1994 due to his diabetes mellitus.  He related 
that in January 1994, he had temporary blindness due to his 
diabetes mellitus.  

In order for a rating in excess of 10 percent to be warranted 
for diabetes mellitus prior to March 28, 1994, the evidence 
would need to show that the veteran had moderate diabetes 
mellitus that was controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) 
diet, where there is no impairment of health or vigor or 
limitation of activity.  

Although the veteran did not submit further evidence in 
support of his claim following his hearing, the evidence 
already of record establishes that prior to March 28, 1994, 
the veteran had been placed on dietary restriction and was 
taking Glyburide as of January 1994.  The veteran, however, 
did not require insulin for his diabetes mellitus.  Further, 
there is no objective evidence of impairment of health or 
vigor or limitation of activity as due to the diabetes 
mellitus.  The veteran was seen on multiple occasions and was 
afforded a VA examination.  Despite his statements that he 
was on medication before January 1994 and was placed on 
limited activity restrictions, this is unsupported in the 
record.  The Board is not persuaded that this was the case.  
The contemporaneous objective evidence is more probative than 
the veteran's unsupported allegations.  

The effective date of service connection for diabetes 
mellitus was September 23, 1993.  From September 23, 1993 to 
December 23, 1993, there is no evidence that the veteran was 
taking any medication for his diabetes mellitus.  He had been 
given diet restrictions only without impairment of health or 
vigor or limitation of activity.  Thus, a rating in excess of 
10 percent is not warranted for that period.  However, as of 
January 1, 1994, the veteran was placed on Glyburide.  Thus, 
a 20 percent rating is warranted from that date forward.  A 
higher 40 percent rating is not warranted because the 
veteran's diabetes mellitus did not require insulin and 
careful regulation of activities.  

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 10 percent for diabetes 
mellitus have not been met for the period of September 23, 
1993 to December 23, 1993.  In reaching this decision, the 
Board has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  However, from January 1, 1994 onward, 
the evidence supports a 20 percent rating for diabetes 
mellitus.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's diabetes mellitus caused marked 
interference with his employment, or that such required 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.



Entitlement to a Rating in excess of 10 percent for 
Hypertension
prior to February 29, 2000

In a September 1994 rating decision, service connection for 
hypertension was granted and a 10 percent rating was assigned 
effective March 16, 1993.  In a January 2003 rating decision, 
the RO increased the disability rating to 40 percent 
effective February 29, 2000, and to 60 percent effective from 
November 20, 2002.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  During the course of the appeal, the 
rating schedule was amended effective January 12, 1998.  The 
Board must apply the more favorable version, but the Board 
notes that the new version of the regulation may only be 
applied as of the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more.  If continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  A 20 percent evaluation 
is in order for diastolic pressure of predominantly 110 or 
more, with definite symptoms.  A 40 percent evaluation is in 
order for diastolic pressure of predominantly 120 or more, 
with moderately severe symptoms.  A 60 percent evaluation is 
in order for diastolic pressure of predominantly 130 or more, 
with severe symptoms.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  A 
40 percent evaluation is warranted for diastolic pressure of 
predominantly 120 or more.  A 60 percent rating is warranted 
for diastolic pressure of predominantly 130 or more.  

Prior to January 12, 1998

Prior to January 12, 1998, the veteran had 24 blood pressure 
readings where the diastolic pressure was below 100.  The 
veteran had 17 blood pressure readings where the diastolic 
pressure was between 100 and 109.  The veteran had 6 blood 
pressure readings where the diastolic pressure was 110 or 
more.  In June 1996, he was afforded a VA examination, all 4 
blood pressure readings had diastolic pressure of below 100.  
The diagnosis was controlled hypertension.  

In applying the old rating criteria, a 20 percent evaluation 
is not warranted for the period of March 16, 1993 to January 
11, 1998, because the veteran's blood pressure readings did 
not reflect diastolic pressure of predominantly 110 or more.  
Diastolic pressure was predominantly below 100.  

From January 12, 1998

From January 12, 1998 to February 29, 2000, both versions of 
the rating schedule must be applied.  

During that time, the veteran had 2 blood pressure readings 
where the diastolic pressure was below 100.  The veteran had 
1 blood pressure reading where the diastolic pressure was 
between 100 and 109.  The veteran had 1 blood pressure 
reading where the diastolic pressure was 110 to 119.  The 
veteran had 5 blood pressure readings where the diastolic 
pressure was 120 to 129.  The systolic readings were 
predominantly below 200.  At an April 1998 VA examination, 
his initial readings were 180/120 and 160/120.  Two recheck 
readings were 172/110 and 170/110.  Before he left, his last 
reading was 164/108.  The examiner noted that the veteran had 
had sinus tachycardia in the past, but currently sinus rhythm 
was normal.  The veteran was on three medications for 
hypertension.  The diagnosis was hypertension.  

Thus, under both versions, overall, there were 7 diastolic 
readings below 120 and 7 at 120 and above.  In affording the 
veteran the benefit of the doubt, his blood pressure readings 
were predominantly 120 or more.  For a higher rating to be 
warranted, the old criteria also requires severe symptoms.  
The veteran had sinus tachycardia in the past, but not 
presently.  No severe symptoms were attributed by competent 
evidence to his hypertension.  However, under the new 
criteria, severe symptoms are not required, only diastolic 
pressure of predominantly 120 or more is required for a 40 
percent evaluation.  Thus, the new criteria is more 
advantageous to the veteran and can be applied as of 
January 12, 1998.  Accordingly, as of that date, a 40 percent 
rating is warranted for hypertension.  

The criteria for a 60 percent rating were not met under 
either the old or new version because diastolic pressure 
readings were not predominantly 130 or more.  

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 10 percent for 
hypertension, for the period of March 16, 1993 to 
January 11, 1998, have not been met.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.  However, from January 12, 1998 to February 28, 
2000, the evidence supports a 40 percent rating for 
hypertension.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension caused marked 
interference with his employment, or that such required 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards for 
the applicable time period.  Id.


Entitlement to a Rating in excess of 40 percent for 
Hypertension
From February 29, 2000 to November 20, 2002.

From February 30, 2000 to November 19, 2002, the veteran had 
6 blood pressure readings where the diastolic pressure was 
below 100.  The veteran had 7 blood pressure readings where 
the diastolic pressure was between 100 and 109.  The veteran 
had 4 blood pressure readings where the diastolic pressure 
was 110 to 119.  The veteran had 3 blood pressure readings 
where the diastolic pressure was 120 to 129.  There were 2 
blood pressure readings where the diastolic pressure was 
above 130.  The systolic readings were predominantly below 
200.

In order for a higher rating to be warranted under either the 
old or new version of the rating schedule, the diastolic 
readings need to be predominantly 130 or more.  In this case, 
they are not.  Thus, a higher rating is not warranted under 
either version of the rating schedule.  

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 40 percent for 
hypertension, for the period of February 29, 2000 to November 
20, 2002, have not been met.  In reaching this decision, the 
Board has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension caused marked 
interference with his employment, or that such required 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards for 
the applicable time period.  Id.


ORDER

A rating in excess of 10 percent for diabetes mellitus, for 
the period of September 23, 1993 to December 23, 1993, is 
denied.

A 20 rating for diabetes mellitus from January 1, 1994 to 
March 27 1994, is granted.

A rating in excess of 10 percent for hypertension, for the 
period of March 16, 1993 to January 11, 1998, is denied.  

A 40 rating for hypertension, for the period of January 12, 
1998 to February 28, 2000, is granted. 

A rating in excess of 40 rating for hypertension, for the 
period of February 29, 2000 to November 19, 2002, is denied.  


REMAND

With regard to the issues of entitlement to service 
connection for PTSD and for chronic fatigue syndrome, the 
statement of the case was issued in November 1999.  Since 
that time, additional relevant evidence has been received.  
This evidence has not been afforded initial review by the 
agency of original jurisdiction (AOJ).

The veteran asserts that he has PTSD due to his service in 
the Persian Gulf, to include being under attack and working 
in the mortuary department.  The veteran's service personnel 
records are not of record.  These records may be helpful in 
substantiating the veteran's service stressors.  Therefore, 
they should be obtained.

The record demonstrates that the veteran has been diagnosed 
as having PTSD on VA examinations.  These examination reports 
reveal a history of the veteran being in combat or under 
attack, being in a motor vehicle accident, and serving in the 
mortuary department while in the Persian Gulf.  It is not 
clear what incident(s) are responsible for a diagnosis of 
PTSD.  The veteran should therefore be scheduled for a VA 
psychiatric examination for the purpose of identifying the 
stressor(s) which are responsible for the diagnosed PTSD.

A review of the medical evidence reveals that the veteran has 
complained of being fatigued.  The record also shows that the 
veteran served in the Persian Gulf for over 2 years.  The 
record does not address whether the veteran currently has a 
diagnosed or undiagnosed illness which is manifested by 
fatigue.  The veteran should therefore be scheduled for an 
appropriate VA examination.

With regard to the issues of entitlement to a rating in 
excess of 20 percent for diabetes mellitus from March 28, 
1994, and entitlement to a rating in excess of 60 percent for 
hypertension from November 20, 2002, supplemental statements 
of the case were issued in June 2003.  Since that time, 
additional relevant evidence has been received.  This 
evidence has not been afforded initial review by the agency 
of original jurisdiction (AOJ).

In addition, the veteran has not been issued a VCAA letter 
with regard to the issue of service connection for chronic 
fatigue syndrome.  In addition, the VCAA letter dated in July 
2003 which addressed service connection for PTSD informed the 
veteran that there was a final decision with regard to that 
claim and that he need to submit new and material evidence to 
reopen the claim of service connection for PTSD when in fact 
he had perfected his appeal.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the veteran a VCAA letter pertaining 
to the issues of service connection for PTSD 
and for chronic fatigue syndrome.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The RO should make a request to the NPRC 
for the veteran's complete Official Military 
Personnel File. If these records are not 
available, a statement to that effect must be 
documented in the claims file.

3.  Request that the veteran provide detailed 
information regarding his claimed service 
stressors.  He should provide the dates of 
the incidents within 60 days, identify his 
unit, give the names and the units of 
individuals involved, and identify the place 
the incident took place.

4.  If the veteran furnishes the detailed 
information, contact the USASCRUR and ask 
them to provide any available information 
which might corroborate the veteran's alleged 
stressors.

5.  Schedule the veteran for a VA psychiatric 
examination for the purpose of determining 
the etiology of any PTSD diagnosed.  Based on 
examination findings, historical records, and 
medical principles, the physician should give 
a medical opinion, with full rationale, as to 
whether the veteran currently has PTSD under 
DSM IV.  The examiner should specifically 
identify the stressor(s) which are 
responsible for any diagnosed PTSD. 
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided as 
to whether such psychiatric disability is 
causally related to service.  The claims file 
should be made available to and reviewed by 
the examiner in connection with the 
examination.

6.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination in order to 
ascertain the nature and etiology of his 
claimed fatigue.  The claims file should be 
made available to and reviewed by the 
examiner.  All diagnostic test(s) should be 
accomplished and all findings reported in 
detail.  The examiner should address the 
following:

(a)  Whether there are any objective medical 
indications that the veteran suffers from 
fatigue.
(b)  State whether the veteran's complaint of 
fatigue is due to a known diagnosis.  
(c)  If the manifestations of fatigue cannot 
be attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative medical evidence that 
the undiagnosed illness was not incurred 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
after service.

7.  The AOJ should then readjudicate the 
claims on appeal taking into consideration 
all evidence added since the November 1999 
statement of the case as to the issues of 
entitlement to service connection for PTSD 
and for chronic fatigue syndrome, and since 
the June 2003 supplemental statements of the 
case as to the issues of entitlement to a 
rating in excess of 20 percent for diabetes 
mellitus from March 28, 1994, and entitlement 
to a rating in excess of 60 percent for 
hypertension from November 20, 2002.  If any 
issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


